Case 3:17-cv-01104-VLB Document 82-147 Filed 05/15/19 Page 1 of 5




                Exhibit 147
                                                                                                                          ----··.1
. ·.1 . ~-·--.-.-                                                                 I.
                    Case 3:17-cv-01104-VLB Document 82-147 Filed 05/15/19 Page 2 of 5

                                                                                                                                     I
                                                                                                                                     i
  PRIVILEGED AND CONFIDENTIAL ATTORNEY-CLIENT COMMUNICATION

                                                         D RAF T 12/14/15

                                                   OUTLINE LADDER FACULTY

   1.                   Relations among the Senior Faculty                                                                           i
                                                                                                                                     L
                                                                                                                                     •

                        •The reviewers learned that the difficult working relationship between Anibal, on the
                         one hand, and Roberto and Rolena, on the other, is obvious to students and other
                         faculty members and appears to be detrimental to the learning and working
                         environment in the department.
                    · • The_ reviewers did not assign blame for the situation, and this is not an issue amenable
                         to administrative intervention.         ·                                          ·
                      • The situation is unfortunate, and we ask that you consider ways to repair the
                         relationship. Ifwe can assist, please let us koow.
                      • We must stress that this situation cannot be allowed to affect the educational                               I
                         experience of graduate students, and, on this point, we have the full agreement of                          '[·
                        •Rolena and Noel.

    2.              .
               J.' The Role of the Chair                                                                                             !·
                                                                                                                                     I,..
     ) J~/ •  For many year~, the University has asked either Robe~o or Role~ t~ ~erve as chair,
   •~ ~       and there are disagreements among the faculty regarding the advrsability of         ·            .
   .l: d'I contin~,&-that pattern. . . . .                        ·                             ·    ·
  · i     •   The,'¢ocess i:if consultation regarding the chair appointment will begin in the spring             .
   ~ ~ ~ and we will consider whether it would be beneficial to the department to
   ~        ·         eopportunityforleadershipmorebroadly. 1\-pp.. l"'t,-.......t l,'1 h,.,, /}eg aJ- rec.... l,•,
  ,P      • Rolena will be on her regular triennial leave in the spring of 2017, which is the last       a.f FM
  ,;          semester of her current term; so we will need to have an acting chair or a new chair         l)e_q-,. •
              named within a year.

     3.                 Departmental Decision Making

                        •       Although opinions differed, many members of the department told the reviewers that
                               important department decisions were made without sufficient consultation and that
                             · fear of retaliation-: justified or not - kept them from expressing their opinions about
                              · matters that affect them directly.
                            • There is also a widespread belief that the poor working relationship among the senior
                                faculty may be harming the decision making process.           .
                            • Outside of the appointment and promotion process, the University generally does not
                                impose decision.making rules on departments. However, consulting with persons
                                who are affected by a decision - including ladder faculty, lectors, and students - is a
                                good management practice.
                            • .In regard to graduate education policies in particular, we would expect that important
                                decisions would be made only after deliberation by the entire ladder faculty.




                                                                                                        BYRNE018948
                                                              ·- -:---· --   -·,
                                          - .-.·-~-----·Document 82-147 Filed 05/15/19 Page 3 of 5
! ---··                Case 3:17-cv-01104-VLB     ;




                        •       The ability to maintain a collegial enviromnent and encourage shared decision
                                making is a factor that will be taken into account when considering the future
                                leadership of the department.

              4.        The Promotion and Appointment Process                                                                 ,.
                                          0. " ~
                                                                                                                              i
                        • ·In recent years, internal candidates have not been promoted to tenure in the                       11
                            departm ent~e c.Hn__atP- review found deeply divided opinions regarding the
                            reason for that. . ~ ~ ->'-"""-L o f ' ~ ~ ~ t •• J                                          a,
                        • . The University describes standards and requires fair processes, but it does not second- h,~
                            gness judgments regarding scholarship, absent evidence that the judgments are a         ~
                            cover for improper considerations.                                                     ~-
                        • If a faculty member believes that his or her promotion decision   was  inadequat ely or
                            unfairly considered, he or she may seek review under the procedures provided by the
                            Faculty Handbook.
                                                                                                                               f
                                                                                                                               I
              5.         Sexual Harassment and Inappropriate Behavior                                                         .,
                                                                                                                               I


                            • · The reviewers heard many concerns regarding sexual harassment and inappropriate
                                behavior. Some of these concerns were based on first-hand information and many ·
                                were based on second-hand information and rumors.
                            • The climate review also indicated that several facl.llty members were unsure how to
                                respond to people who sought help in regard to inappropriate behavior.
                            • It was not the role of the reviewers, nor is it our role, to make judgment s regarding
                                the truth of these reports. The University has a separate process for the adjndication
                                of complaints regarding sexual misconduct. However, it is our role to make sure that
                                everyone in the department understands what sexual harassment is and how to deal
                                with reports of inappropriate behavior.
                            • For that reason, we will be arranging sexual harassment refresher training for all
                                faculty members.

               6.           Graduate Edncation

                            •   Graduate education was the concern that more than any other convinced us to conduct
                                the climate review.
                            • Some students reported that the department offered an intellectually demanding but
          .        v            positive environment and praised the help and encouragement that they have received
          v                     from all of you.
                            • Many.students also praised the research and teaching opportunities at Yale, and they
                                had excellent experiences working with the lectcirs..
                            • However, most graduate students described the department's overall educational
                                enviromnent in negative terms, although they did not agree on the causes. They
                              . complained variously of a lack of intellectual openness, arbitrary decision making,
                                 tolerance for inappropriate behavior, and the difficulty of dealing with a divided
                             ·. faculty.


                                                                               2                                                   I

                                                                                                                                   I
                                                                                                                                   I
                                                                                                                                   I

                                                                                                       BYRNE018949                 !-

                                                                                                                                   '
                    ··.1 ·.···.::                       ..........•.•.•.. . ·:1                                  ::1. ,.•··
           Case 3:17-cv-01104-VLB Document 82-147 Filed 05/15/19 Page 4 of 5                                                    i•
                                                                                                                                !

                                                                                                                                1-

            •       These results did not come as a complete surprise. Graduate education in ihe
                    department has been a concern to me and my predecessor s for many years an4 for
                    several reasons:

                    (a) The department does not follow some key best practices, particularly in regard to                       ,..
                        dissertation committees and prospectuses.
                    (b) Also, given the size of the department, we have for many years received a
                        disproportionate number of complaints from Spanish and Portuguese graduate
                        students.
                    (c) Finally, we have been concerned for some time that the poor working relationship
                        among the faculty was increasing the uncertainty arid stress that graduate students
                        often feel.

            •       We have decided to take tbree steps that we hope will improve the educational
                    environmen t for graduate students:

                    (a) After consulting with Rolena and Noel, wWe have concluded that it would be
                        useful to the Graduate School and to the students if the DGS position was filled,
                        for the time being, by someone from outside the department I want to be very
                        clear that this is by no means a reflection on Noel's performanc e - it is a
                                                                                                                 :..a_,i.Q
                        reflection on the divisions in the department which I have alread discusse
                        Noel has been a very dedicated DGS for several years. but we believ           tan         ~I
                        external DGS will be better placed to buffer the students from    the  department 's       "-sr-as- -       1(


                        divisions., whieh ,,;,"3 belie-I" have stymied needed ehanges. Noel and Rolena
                        agree that this is the best course, and their support will be crucial to implementi ng
                        was a crucial factor in this decision.                                         ·    ·

                      . Ed Kamens has agreed to serve as DGS. Ed will be an independen t outlet for
                        student concerns and will help the Graduate School Dean's Office identify issues ·
                        that need to be addressed before they become problems. Ed will have all of the
                        authority and internal committee assignments of any other DGS.

                     (b) To promote intellectual openness and collaboration, students will be allowed to
                         create dissertation committees and invite faculty members from outside the
                         department to serve as external members. Given the size of the department, we
                         think that dissertation committees will only work ifwe allow external members.
    l,V                  Ed will work with you and the students to assemble committees .
                     (c) The Graduate School Dean's Office will work with the new DGS and the ladder
                         faculty to ensure that the student handbook and other policies are fair and in
                         keeping with Graduate School rules and best practices.

                •    Ed has agreed to take on this role out of loyalty to the University and a desire to help
I                    the department. We ~expect that all of you will work closely and cooperative ly
                     with him and that he will be allowed to join all of your discussions of graduate
                     education issues.

      7.        Graduate Student Admissions
                                                            3


                                                                                              BYRNE018950
                                                      --· 1 -   .-.=:..   ·.······   ·1
.·.]
             Case 3:17-cv-01104-VLB Document 82-147 Filed 05/15/19 Page 5 of 5




              •   IfBa  has theWith your cooperation af the.faeulty, we believe that the depar1ment can
                  very quickly make some relatively modest but important changes to the graduate ·
                  education program that will bring it into line with the rules and best practices of the
                  Graduate School. We also think that sexual harassment training can be accomplished
                  very quickly.
              •   However, until we are satisfied with progress in both those areas, the Dean's Office
       {IV        will not approve the admission of new graduate students.




                                                                                                            I




                                                         4


                                                                                          BYRNE018951
